Citation Nr: 1526186	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  10-42 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA audiological examination in May 2009.  The examiner opined that his diagnosed bilateral sensorineural hearing loss was not related to his in-service noise exposure because a comparison of the pre-induction audio test results to the separation audio test results does not show a standard threshold shift in hearing in either ear.  The Board notes that on his September 2008 claim form, the Veteran reported that his hearing loss disability had its onset in 1970, approximately two years after his separation from service.  The VA examiner did not address the Veteran's lay reports concerning the onset of his hearing loss.  Thus, the Board finds that remand for a new VA examination and opinion is in order.

The Board further notes that the Veteran was treated by a health care provider outside VA in connection with his hearing loss; however, no records from this provider have been obtained.  As this matter is being remanded, attempts to obtain these records should be made.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional relevant treatment records (private or VA) he wants considered in connection with his appeal.  After securing any necessary release, the identified records should be sought.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service hearing loss. He should be provided an appropriate amount of time to submit this evidence.

3.  After the above development has been completed, afford the Veteran an appropriate VA examination, preferably by an otolaryngologist (if available), to determine the nature, extent, onset, and etiology of his bilateral hearing loss disorder.  

The examiner should elicit a full history from the Veteran regarding the onset and progression of his hearing loss.  The examiner should then opine whether it is at least as likely as not that the Veteran's current bilateral hearing loss resulted from his in-service acoustic trauma.  In offering this assessment, the examiner should acknowledge and discuss the Veteran's competent and credible reports concerning his in-service noise exposure and the onset of his hearing loss.

The examiner must also opine as to whether the Veteran's hearing loss was caused or aggravated by his service-connected diabetes mellitus.

The claims folder should be made available to and reviewed by the examiner and all necessary tests should be conducted.  All opinions expressed should be accompanied by supporting rationale in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale. 

4.	Then readjudicate the remanded claim.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

